DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-17 are objected to because of the following informalities:  Specifically, claim 1 (refer to line 10),  claim 11 (refer to line 11),  and claim 14 (refer to line 11) each recite “the other end portion” which should be replaced with --another end portion--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. US 8,960,664 (hereinafter “Maeda”).
Regarding claim 1, Maeda discloses a recording material transport device comprising: 
a transport section (30d, shown in FIG. 1) that transports a recording material; and 
a support member (32, refer to embodiment of FIG. 4B or embodiment of FIG. 8B) disposed to extend in a direction intersecting with a vertical direction, and supporting the recording material from below with the transport stopped, wherein the support member is provided to be capable of descending, and, as the support member descends, both of one end portion (most upstream end, which is a right end in the figures) and another end portion (most downstream end, which is a left end in the figures)  in the direction intersecting with the vertical direction descend and are inclined such that the one end portion is positioned below the other end portion (while the drawings do not show  member 32 in an inclined state, as best understood member, 32 is capable of being inclined as claimed with the right end being lower than the left end by grooves 36g and 37g and manual handling of 32a).
Regarding claim 2, further comprising a housing (1A) having a side portion provided with an opening (to allow extraction of cassette 31 and member 32) and accommodating the transport section and the support member, wherein the support member is provided to be movable in the direction intersecting with the vertical direction and to a side where the opening is provided, with the one end portion side as a leading end.
	Regarding claim 3, wherein the support member is provided to be movable in the direction intersecting with the vertical direction and to the side where the opening is provided in the inclined state (capable).
	Regarding claim 4, wherein the one end portion of the support member exits from the housing through the opening in a case where the support member is moved in the direction intersecting with the vertical direction and to the side where the opening is provided.
	Regarding claim 5, wherein the one end portion starts to descend earlier (capable by release of 32b3 from 50) than the other end portion in a case where the support member is lowered.
	Regarding claim 6, wherein an inclination angle of the support member with respect to a horizontal direction gradually (refer to FIG. 6, shows 32b1 lowered by 36f and an inclination is capable of being formed-angle increases, and then forms a horizontal orientation by 36c1-angle decreases) decreases after the inclination angle of the support member with respect to the horizontal direction gradually increases in a case where the support member is lowered.
	Regarding claim 7, wherein the support member is along a horizontal direction in a case where the support member is lowered most (refer to 36c and 37c showing 32 is capable of horizontal orientation at the lowered most position).
	Regarding claim 8, further comprising a support portion (36f and 37f) supporting the support member from below, wherein the support of the support member by the support portion is released and the support member is capable of descending by moving the support member in the direction intersecting with the vertical direction.

	Regarding claim 9, further comprising a housing (1A) having a side portion provided with an opening (to allow extraction of cassette 31 and member 32)  and accommodating the transport section and the support member, wherein the support of the support member by the support portion is released by moving the support member in the direction intersecting with the vertical direction and to a side where the opening is provided.
	Regarding claim 10, further comprising a housing (1A) having a side portion provided with an opening (to allow extraction of cassette 31 and member 32)  and accommodating the transport section and the support member, wherein the support member in a lowered state (any state between below a topmost position of 32) moves upward by receiving a force (capable of receiving a force) from an accommodation container (31) accommodating the recording material in a case where the accommodation container is put into the housing through the opening.
	Note:  The examiner takes the position that Maeda’s device teaches the claimed structure and capable of teaching the functional language.  Specifically, the support member (32) is capable of receiving a force by urging the container (31) to contact the support member during insertion of the container to the housing.
	Regarding claim 11, Maeda discloses a recording material transport device comprising: 
a housing (1A) having a side portion provided with an opening (to allow extraction of cassette 31 and member 32); 
a transport section (30d, shown in FIG. 1)  that transports a recording material, the transport section being provided in the housing; and 
a support member (32, refer to embodiment of FIG. 4B or embodiment of FIG. 8B) disposed to extend in a direction intersecting with a vertical direction, and supporting the recording material from below with the transport stopped, wherein the support member is provided to be capable of descending, and, as the support member descends, each of one end portion (most upstream end, which is a right end in the figures) and another end portion (most downstream end, which is a left end in the figures) in the direction intersecting with the vertical direction descends and the one end portion positioned on the opening side starts to descend earlier (capable by user manipulation of 32a and grooves 36f and 37f of FIG. 4B or FIG. 6 or FIG. 8B, the one end portion is not guided by the grooves) than the other end portion positioned on a side away from the opening.
	Regarding claim 12, wherein the support member is movable in the direction intersecting with the vertical direction and to a side where the opening is provided, with the one end portion as a leading end.
	Regarding claim 13, with reference to FIG. 6, further comprising: a first guided portion (32b3) provided on the one end portion side of the support member to cooperate with the support member and guided by a main body side of the recording material transport device in a case where the support member descends; and 
a second guided portion (32b1) provided on the other end portion side of the support member to cooperate with the support member and guided by the main body side in a case where the support member descends, wherein the first guided portion moves along the vertical direction (capable by user manipulation of 32a to move 50 to an unlocked position and vertical movement appears possible) in a case where the first guided portion descends.
	Regarding claim 14, Maeda discloses a recording material transport device comprising: 
a housing (1A) having a side portion provided with an opening (to allow extraction of cassette 31 and member 32); 
a transport section (30d, shown in FIG. 1) that transports a recording material, the transport section being provided in the housing; and 
a support member (32, refer to embodiment of FIG. 4B or embodiment of FIG. 8B) disposed to extend in a direction intersecting with a vertical direction, and supporting the recording material from below with the transport stopped, wherein the support member is provided to be capable of descending, and, as the support member descends, each of one end portion (most upstream end, which is a right end in the figures) and another end portion (most downstream end, which is a left end in the figures) in the direction intersecting with the vertical direction descends and the one end portion positioned on the opening side reaches a lowermost end portion earlier than the other end portion positioned on a side away from the opening (capable as the one end portion can be moved downward by a user before the other end portion moves downward by guidance of grooves 36f and 37f).
	Regarding claim 15, with reference to FIG. 6, further comprising: 
a first guided portion (32b3) provided on the one end portion side of the support member to cooperate with the support member and guided by a main body side of the recording material transport device in a case where the support member descends; and 
a second guided portion (32b1) provided on the other end portion side of the support member to cooperate with the support member and guided by the main body side in a case where the support member descends, wherein the support member is movable in the direction intersecting with the vertical direction and to a side where the opening is provided after the first guided portion reaches the lowermost end portion, and the support member is inclined (capable as the one end portion may be urged downward by user while the other end is upward) with respect to a horizontal direction in a case where the first guided portion reaches the lowermost end portion and the support member is moved in the direction intersecting with the vertical direction and to the side where the opening is provided.
	Regarding claim 17, an image forming apparatus (1) comprising: an image forming section (1B) that forms an image on a recording material; and 
a recording material transport device transporting the recording material, wherein the recording material transport device is configured to include the recording material transport device according to claim 1.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References of Furuta US 10,322,896 and Kasaishi et al. US 9,944,478 appear to be 102(a)(1) references that read on at least all the independent claims and the majority of dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653